Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.
This action is responsive to Applicant’s request for continued examination and amendment/remarks filed 04/21/2021.  Claims 1-22 and 24-26 are currently pending, of which claims 11-15 and 25 are withdrawn.
For purposes of claim interpretation, the implied meaning of the term “less than” as used in the prior-claimed weight ratios is reiterated as similarly set forth in previous Office actions.  Claims 1 and 26 are drawn to limiting a ratio of hygroscopic salt to base of being “less than 2:1” and “less than 5:1”, respectively.  The discussion and context on page 9 lines 20-23 of the original specification indicates the term “less than 1:1” is in relation to the denominator of the ratio, e.g., the base component, by specifying the more preferable embodiments of the range of “less than 1:1” is “less than 2:1 … more preferably more than 100:1 and most preferably between 5:1 and 25:1, for instance about 10:1 or less.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10, 16-22, 24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 15, 16 and 18 of U.S. Patent No. 10,266,679 in view of its earlier published PGPub (US 2015/0344763). 
Claims 1, 4, 8, 15, 16 and 18 of US 10,266,679 recite composites for heat storage comprising a thermochemical material where the thermochemical material is selected from the group consisting of a chloride, bromide, iodide, sulfide, sulfate, carbonate, bicarbonate, phosphate, hydroxide, and hydrates thereof and combinations thereof.  
Although the claims of US 10,266,679 fail to explicitly at once require both a base and a hygroscopic salt in a porous configuration as instantly claimed, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed combination of a base, including a hydroxide, and chloride, carbonate, bicarbonate, sulfide or sulfate hygroscopic salt in a porous configuration from the cited claims of US 10,266,679 and the patent’s earlier published PGPub, US 2015/0344763, since both recite and/or disclose providing mixtures of various salts, including alkali/alkaline earth metal hydroxides, i.e., a base, and alkali/alkaline earth metal chlorides, sulfides and sulfates, i.e., hygroscopic salts, in order to obtain a composite material suitable for heat storage purposes (para. 0019 of the PGPub and patented claims 8, 15 and 18), where exemplary TCM species in the PGPub are alkali/alkaline earth metal chlorides, sulfates and sulfides and hydrates thereof (MgSO4, CaCl2, Na2S, etc., para. 0019), where the TCM/composite is in the form of a mixture of granulates and particles (para. 0030 of the PGPub and patented claims 1 and 16), where a mixture of granulates or particles meets the claimed porous configuration since they comprise voids between neighboring particles/granules, which is consistent with Applicant’s discussion and definitions of the claimed “porous or ‘open’ configuration” of the salt composition on page 9 line 28 to page 10 line 5 of the original specification.  The background section in the PGPub further teaches and discusses the problem of prior art salt hydrates have reduced bed porosity, lowered empty volume fraction of the bed porosity and reduced vapor transport therein (para. 0004), which has the implication the patented TCM/composite/granulates does not have these problem(s) and is further evidence the patented material has a “porous configuration” and a porosity.  Using the exemplary TCM species disclosed in the PGPub as a template for suitable metal cations, it would have been obvious to a person of ordinary skill in the art to arrive within the claimed scope of the alkali/alkaline earth metal hydroxide and NaOH bases recited or included in the scope of the instant claims (preferred metal cation species are magnesium, calcium, and sodium, para. 0019).  
It would have also been obvious to a person of ordinary skill in the art to arrive within the claimed weight ratio(s), e.g., less than 1:1, less than 2:1 and 5:1 to 25:1 among instant claims 1, 24, and 26, by varying and adjusting the relative amount of components therein since the patented claims recite and the PGPub teaches providing mixtures (“combinations”) of various salts, including alkali/alkaline earth metal hydroxides, i.e., a base, and alkali/alkaline earth metal chlorides, sulfides and sulfates, i.e., hygroscopic salts, (patented claims 8, 15 and 18 and para. 0019 of the PGPub) in order to obtain a composite material for heat storage purposes having optimal properties and/or performance.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It would have also been obvious to a person of ordinary skill in the art to arrive within the claimed porosity ranges because the PGPub directly teaches lowered and/or reduced porosity is of the TCM is undesirable in view of a negative reduction in vapor transport (para. 0004) and further teaches adjusting the particle size(s) of the granulates and composite(s) of TCM material in order to improve the reaction between water vapor and the TCM as well as the hydration and dehydration behavior in the TCM, i.e., improve the transport of water within the TCM, (para. 0030-0031).  
The PGPub further teaches the TCM preferably has a high energy storage density at least 1 GJ/m3, preferably 2 GJ/m3 (para. 0021), where Na2S is a preferred material taught to have an energy density of 2.9 GJ/m3 (Table 1).
These cited claims of US 10,266,679 and paragraphs of US 2015/0344763 encompass and meet instant claims 1-10, 16-22, 24, and 26.

Claim Rejections - 35 USC § 102 & 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Beijer et al. (US 5,440,899, hereinafter De Beijer).
As to claim 1, as well as claims 24 and 26, De Beijer teaches a salt composition for use in a thermochemical energy storage device comprising a base and hygroscopic salt that can produce a gas by reacting with an acid, and is present in a porous configuration.  Specifically, De Beijer teaches a heat accumulating material comprising sodium sulfide (Na2S) (abstract and col. 2 lines 46-57) present in and adhered to a fibrous, porous cellulose structure (Fig. 1, col. 2 lines 14-45, col. 3 line 62 to col. 4 line 2, and col. 10, lines 33-50).
The disclosed sodium sulfide meets both the claimed hygroscopic salt and base components by double inclusion since it is capable of functioning as both a base and can produce a gas by reacting with an acid, e.g., it is well known in the art and to the skilled artisan Na2S (base) + 2 HCl (acid) [Wingdings font/0xE0] 2 NaCl + H2S(g).  Also note that sodium sulfide reads on both the claimed hygroscopic salt and base components by double inclusion due to the meanings of each component recited in instant dependent claims, e.g., claims 2 and 5 recite sulfides as anions of the hygroscopic salt and base components, claims 3 and 4 recite alkali metals, i.e., sodium, as metal salt components of the hygroscopic salt and base components, claim 6 recites the base and hygroscopic salt are based on a common metal ion, and/or the base, and claims 16 and 17 recite sodium as the metal ion of the hygroscopic salt and base components.  The double inclusion of the disclosed sodium sulfide as both the hygroscopic salt and base also broadly meets the claimed weight ratios of hygroscopic salt and base of less than 2:1, less than 5:1, and 5:1 to 25:1.  A salt composition comprising or consisting of 100% sodium sulfide that is both broadly a hygroscopic salt and a base can be determined as split or called any way such as 2:1, 5:1, or 25:1, e.g., 2 parts Na2S + 1 part Na2S or 25 parts Na2S + 1 part Na2S are each still 100% Na2S.
As to claims 2-3, De Beijer teaches the hygroscopic salt comprises a metal salt comprising a sulfide anion, and comprises a metal salt comprising an alkali metal, as described above.
As to claims 4-5, De Beijer teaches the base comprises a basic salt comprising an alkali metal, and comprising a sulfide anion, as described above.
As to claim 6, De Beijer teaches the base and hygroscopic salt are based on a common metal ion (sodium, as described above). 
As to claim 7, the recited limitation that the composition is obtainable by melting and solidifying components is a product by process claim, which is extended little patentable weight, as described above.  The structure of the claim merely requires a salt composition comprising the hygroscopic salt and the base as required by the parent claim, which De Beijer teaches as described above. 
As to claim 8, De Beijer teaches the salt composition is Na2S, as described above, which meets the claimed theoretical energy storage density of more than 0.5 GJ/m3.  Na2S is known in the art as having an energy density of 2.9 GJ/m3, which is within the claimed range of more than 0.5 GJ/m3.  Note that Applicant has also calculated Na2S has an energy density of 2.9 GJ/m3 at page 6 lines 24-27 of the present application’s original specification. 
As to claim 9, De Beijer teaches the hygroscopic salt comprises Na-2S, as described above. 
As to claim 16, De Beijer teaches the metal ion of the metal salt is an ion of sodium, as described above. 
As to claim 17, De Beijer teaches the metal ion of the basic salt is an ion of sodium, as described above. 
As to claim 19, De Beijer teaches the salt composition is Na2S, as described above, which meets the claimed theoretical energy storage density of more than 2.5 GJ/m3.  Na2S is known in the art as having an energy density of 2.9 GJ/m3, which is within the claimed range of more than 2.5 GJ/m3.  Note that Applicant has also calculated Na2S has an energy density of 2.9 GJ/m3 at page 6 lines 24-27 of the present application’s original specification. 
As to claim 20, De Beijer teaches the hygroscopic salt is Na-2S, as described above. 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over De Beijer et al. (US 5,440,899, hereinafter De Beijer) as applied to claims 1-9, 16, 17, 19, and 20 above.
De Beijer teaches a heat accumulating material comprising sodium sulfide (Na2S) (abstract and col. 2 lines 46-57) present in and adhered to a fibrous, porous cellulose structure (Fig. 1, col. 2 lines 14-45, col. 3 line 62 to col. 4 line 2, and col. 10 lines 33-50).  The sodium sulfide (“the absorbing and desorbing material”) is present in the fibrous material in a sponge-like manner (Fig. 1 and col. 3 line 68 to col. 4 line 2). 
Although De Beijer fails to teach the porosity fails to explicitly teach the porosity is among the range of 10-50% or 20-40% as a fraction of void volume over total volume, De Beijer further teaches the thermal capacity of the heat accumulator is increased by adjusting the amount of sodium sulfide present on the fibrous material per unit surface area (col. 3 lines 3-6) and the final material must achieve a good porosity among the fibrous, porous cellulose structure and adhered sodium sulfide in order for satisfactory absorption and desorbtion of a sorbate vapor to be obtained for operation of the heat accumulator (col. 10 lines 33-50).  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed porosity ranges by varying and optimizing the amount of sodium sulfide provided on the fibrous material as well as varying and optimizing the general porosity of the fibrous material in order to strike a balance between achieving a satisfactory thermal capacity of the heat accumulator and a satisfactory absorption and desorbtion of a sorbate vapor to be obtained for operation of the heat accumulator.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 1-10, 16-22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cuypers et al. (US 2015/0344763, hereinafter Cuypers).
As to claim 1, as well as claims 24 and 26, Cuypers teaches a composite material for heat storage comprising a thermochemical material/TCM (abstract), where the TCM is selected from chlorides, bromides, iodides, sulfides, sulfates, carbonates, bicarbonates, phosphates, hydroxides, hydrates thereof and combinations thereof (para. 0019), i.e., salts.  The composition taught by Cuypers meets the claimed porous configuration because the TCM/composite is in a granulate form of particles (para. 0030).  A mixture of granulates or particles meets the claimed porous configuration since they comprise voids between neighboring particles/granules, which is consistent with Applicant’s discussion and definitions of the claimed “porous or ‘open’ configuration” of the salt composition on page 9 line 28 to page 10 line 5 of the original specification.  Cuypers further teaches and discusses in the background section the problem of prior art salt hydrates have reduced bed porosity, lowered empty volume fraction of the bed porosity and reduced vapor transport therein (para. 0004), which has the implication the TCM/composite/granulates taught by Cuypers does not have these problem(s) and is further evidence the material taught by Cuypers has a “porous configuration” and a porosity.  
Although Cuypers fails to explicitly teach an exemplary TCM comprising both a base and a hygroscopic salt capable of producing a gas by reacting with an acid, Cuypers teaches exemplary and preferred salts comprise Na-2S, MgCl2, MgSO4, CaCl2, CaSO4, SrBr2 and hydrates thereof, and mixtures these salts and combinations of the general chloride, bromide, iodide, sulfide, sulfate, carbonate, bicarbonate, phosphate, hydroxide salts previously described above (para. 0019).  Note that a person of ordinary skill in the art would interpret the disclosure of the TCM comprising “hydroxides” as disclosed in para. 0019 as meaning and including alkali metal and alkaline earth metal hydroxides, i.e., NaOH, Mg(OH)2, etc., by using the exemplary TCM species in the PGPub as a template for determining suitable metal cations (para. 0019).
Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed salt composition from the teachings of Cuypers since Cuypers teaches providing mixtures of various salts, including alkali/alkaline earth metal hydroxides, i.e., a base, and alkali/alkaline earth metal chlorides, sulfides and sulfates, i.e., hygroscopic salts, in order to obtain a composite material suitable for heat storage purposes. 
Although Cuypers fails to explicitly teach a specific ratio of hygroscopic salt to base, e.g., less than 2:1, less than 5:1, or in the range of 5:1 to 25:1, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the ranges of claimed ratios by varying and adjusting the relative amount of components therein since Cuypers teaches providing mixtures (“combinations”) of various salts, including alkali/alkaline earth metal hydroxides, i.e., a base, and alkali/alkaline earth metal chlorides, sulfides and sulfates, i.e., hygroscopic salts, (para. 0019) in order to obtain a composite material for heat storage purposes having optimal properties and/or performance.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claims 2-3, Cuypers teaches the hygroscopic salt comprises a metal salt comprising an anion selected from the group consisting of chlorides, sulfides, sulfates, carbonates and combinations thereof, and comprises a metal salt comprising an alkali metal and alkaline earth metal, as described above.
As to claims 4-5, Cuypers teaches the base comprises a basic salt comprising a metal ion selected from the group consisting of alkali metal and alkaline earth metals, and comprising a hydroxide anion, as described above.
As to claim 6, Cuypers teaches the base and hygroscopic salt are based on a common metal ion (one of an alkali metal or an alkaline earth metal, as described above). 
As to claim 7, the recited limitation that the composition is obtainable by melting and solidifying components is a product by process claim, which is extended little patentable weight, as described above.  The structure of the claim merely requires a salt composition comprising the hygroscopic salt and the base as required by the parent claim, which Cuypers teaches as described above. 
As to claim 8, Cuypers teaches the hygroscopic salt has a theoretical energy storage density of more than 0.5 GJ/m3 (the TCM has a thermodynamic energy storage density of at least 1 GJ/m3, para. 0021). 
As to claim 9, Cuypers teaches the hygroscopic salt comprises one or more salts of Na-2S, MgCl2, CaCl2, as described above. 
As to claim 10, Cuypers teaches the base comprises NaOH (the disclosed TCM “hydroxides” encompasses alkali metal hydroxides, i.e., NaOH, as described above). 
As to claim 16, Cuypers teaches the metal ion of the metal salt is an ion of sodium, calcium, strontium or magnesium, as described above. 
As to claim 17, Cuypers teaches the metal ion of the basic salt is an ion of sodium or magnesium, as described above. 
As to claim 18, Cuypers teaches the anion of the basic salt is hydroxide, as described above. 
As to claim 19, Cuypers further teaches the TCM has a thermodynamic energy storage density of at least 2 GJ/m3 (para. 0021), which overlaps the claimed range of more than 2.5 GJ/m3.  In any event, a preferred material in Cuypers is Na2S and is taught in the reference as having an energy density within the claimed range of more than 2.5 GJ/m3 (2.9 GJ/m3, Table 1), which is the same energy storage calculated and disclosed by Applicant at page 6 lines 24-27 of the present application’s original specification. 
As to claim 20, Cuypers teaches the hygroscopic salt is Na-2S, as described above. 
	As to claims 21 and 22, Cuypers teaches the TCM and composite/granulates thereof have a porous configuration and porosity, as described above.  Although Cuypers fails to explicitly teach the porosity is among the range of 10-50% or 20-40% as a fraction of void volume over total volume, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claims porosity ranges at least because Cuypers directly teaches lowered and/or reduced porosity is of the TCM is undesirable in view of a negative reduction in vapor transport (para. 0004) and further teaches adjusting the particle size(s) of the granulates and composite(s) of TCM material in order to improve the reaction between water vapor and the TCM as well as the hydration and dehydration behavior in the TCM, i.e., improve the transport of water within the TCM, (para. 0030-0031). 
Response to Arguments
Applicant's arguments filed 04/21/2021 regarding Cuypers et al. (US 2015/0344763) have been fully considered but they are not persuasive.  Applicant argues (pages 7-9 of the present response) Cuypers et al. fails to teach or suggest the claimed limitation that the hygroscopic salt and base are present in a weight ratio of less than 2:1.  Applicant argues it was found the addition of a base to the hygroscopic salt beneficially suppresses gas formation from a reaction of the hygroscopic salt with water and a person of ordinary skill in the art reading Cuypers et al. would not have been aware of the need to limit such gas formation let alone this objective could be beneficial to improve the storage capacity of a thermochemical energy storage device, and would have rather discovered an optimum ratio for improved stability and cyclability not for suppressing a gas forming reaction.  Applicant also argues Cuypers et al. discloses an extensive list of materials encompassing chlorides, bromides, iodides, sulfides, sulfates, carbonates, bicarbonates, phosphates, hydroxides, hydrates thereof and combinations thereof, and there is nothing in the reference leading to the specific selection of a base and a hygroscopic salt.  These arguments have been carefully considered but are considered not persuasive because although Cuypers et al. fails to explicitly teach a specific weight ratio of hygroscopic salt to base, e.g., less than 2:1, less than 5:1, or in the range of 5:1 to 25:1, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the ranges of claimed ratios by varying and adjusting the relative amount of components therein since Cuypers et al. teaches providing mixtures ("combinations") of various salts, including alkali/alkaline earth metal hydroxides, i.e., a base, and alkali/alkaline earth metal chlorides, sulfides and sulfates, i.e., hygroscopic salts, (para. 0019) in order to obtain a composite material for heat storage purposes having optimal properties and/or performance. In response to Applicant's argument that a person of ordinary skill in the art reading Cuypers et al. would have rather discovered an optimum ratio for improved stability and cyclability, not for suppressing a gas forming reaction, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Cuypers et al. still teaches providing mixtures ("combinations") of various salts, including alkali/alkaline earth metal hydroxides, i.e., a base, and alkali/alkaline earth metal chlorides, sulfides and sulfates, i.e., hygroscopic salts, (para. 0019), which a person of ordinary skill in the art would be motivated to further explore, such as varying and adjusting the relative amount of components therein, in order to obtain a composite material for heat storage purposes having optimal properties and/or performance. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Regarding Applicant’s concern that Cuypers et al. discloses an extensive list of materials, the Office notes that the disclosed list of TCM species at para. 0019 of Cuypers et al. actually significantly overlaps with the claimed hygroscopic salt and base components.  The list of TCM materials at para. 0019 of Cuypers et al. discloses of chlorides, bromides, iodide, sulfide, sulfate, carbonate, bicarbonate, phosphate, hydroxides, and hydrates thereof of alkali metal, e.g., sodium, and alkaline earth metal, e.g., magnesium, calcium, strontium, and barium, compounds.  Regarding the selection of various hygroscopic salt anions in instant claim 2, para. 0019 of Cuypers et al. has chloride, sulfide, sulfate, and carbonate in common with instant claim 2.  Regarding the selection of various metal salts for the hygroscopic salt, i.e., cations, in instant claim 3, para. 0019 of Cuypers et al. has both alkali metals and alkaline earth metals in common with instant claim 3.  Regarding the selection of various base anions in instant claim 5, para. 0019 of Cuypers et al. has hydroxide, carbonate, bicarbonate, and sulfate in common with instant claim 5.  Regarding the selection of various basic salts for the base, i.e., cations, in instant claim 4, para. 0019 of Cuypers et al. has both alkali metals and alkaline earth metals in common with instant claim 4.  The claimed base is not merely a hydroxide as implied on page 8 of Applicant’s present arguments, and there is actually significant overlap of the claimed hygroscopic salt and base components with the TCM materials taught by Cuypers et al.
In fact, upon close consideration of the instant claims, the scopes of the claimed base and hygroscopic salt even overlap with each other.  For example, sodium sulfide reads on both the claimed hygroscopic salt and base components by double inclusion due to the meanings of each component recited in instant dependent claims, e.g., claims 2 and 5 recite sulfides as anions of the hygroscopic salt and base components, claims 3 and 4 recite alkali metals, i.e., sodium, as metal salt components of the hygroscopic salt and base components, claim 6 recites the base and hygroscopic salt are based on a common metal ion, and/or the base, and claims 16 and 17 recite sodium as the metal ion of the hygroscopic salt and base components.  In order to demonstrate the breadth of the instant claims, the current rejection also utilizes a new reference, Beijer et al. (US 5,440,899), under a new ground(s) of rejection which anticipates claims 1-9, 16, 17, 19, and 20, and further renders obvious claims 21 and 22.
	In response to Applicant’s concern the newly claimed weight ratio of less than 2:1 represents a reasonable generalization from Examples 3-5 in which the base is present at 10% by weight or less, the Office reiterates the recited hygroscopic salt, base, and weight ratios thereof, are not deemed patentable over the reference of record since they are not commensurate in scope with the probative value of data in the examples. The comparative showing demonstrates a few examples of NaS2-based salts and NaOH base in specific amounts thereof, whereas the instant claims are not limited to any particular hygroscopic salts and bases except for hygroscopic salts with broad capability of producing gas by reacting with acid in a broad "less than 2:1" ratio.  See In re Clemens, 206 USPQ 289 (CCPA 1980). See also In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). 
The ODP rejection of claims 1-10, 16-22, 24, and 26 over claims 1, 4, 8, 15, 16, and 18 of US 10,266,679 in view of its earlier published PGPub (US 2015/0344763) is maintained for substantially the same reasons as those with regard to Cuypers et al. described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
May 10, 2021